Exhibit 10.1

CAROLINA BANK HOLDINGS, INC.

2007 INCENTIVE STOCK OPTION PLAN

Carolina Bank Holdings, Inc., a North Carolina corporation (hereinafter referred
to as the “Corporation”), does herein set forth the terms of the Carolina Bank
Holdings, Inc. 2007 Incentive Stock Option Plan (hereinafter referred to as this
“Plan”) which was adopted by the Corporation’s Board of Directors (hereinafter
referred to as the “Board”) subject to approval by the Corporation’s
shareholders as provided in Paragraph 21 hereof.

1. Purpose of the Plan. The purpose of this Plan is to provide for the grant of
Incentive Stock Options (hereinafter referred to as “Option” or “Options”)
qualifying for the tax treatment afforded by Section 422 of the Internal Revenue
Code of 1986, as amended, to eligible officers and employees of the Corporation
(hereinafter referred to as “Eligible Employees”) who wish to invest in the
Corporation’s common stock (hereinafter referred to as “Common Stock”). The
Corporation believes that participation in the ownership of the Corporation by
Eligible Employees will be to the mutual benefit of the Corporation and Eligible
Employees. The existence of this Plan will make it possible for the Corporation
to attract capable individuals to employment in key employee positions.

2. Administration of the Plan.

(a) This Plan shall be administered by a committee of the Board (hereinafter
referred to as the “Committee”). The Committee shall consist of at least
three (3) members of the Board all of whom must satisfy Rule 16b-3 promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The
members of the Committee shall be appointed by the Board and shall serve at the
pleasure of the Board, which may remove members from, add members to, or fill
vacancies in the Committee.

(b) The Committee shall decide to whom Options shall be granted under this Plan,
the number of shares as to which Options shall be granted, the Option Price (as
hereinafter defined) for such shares and such additional terms and conditions
for such Options as the Committee deems appropriate.

(c) A majority of the Committee shall constitute a quorum and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved unanimously in writing by the Committee, shall be considered as
valid actions by the Committee.

(d) The Board may designate any officers or employees of the Corporation to
assist in the administration of this Plan. The Board may authorize such
individuals to execute documents on its behalf and may delegate to them such
other ministerial and limited discretionary duties as the Board may deem fit.

3. Shares of Common Stock Subject to the Plan. The number of shares of Common
Stock that shall be available initially for Options under this Plan is Thirty
Thousand



--------------------------------------------------------------------------------

Three Hundred Fifty (30,350) shares, subject to adjustment as provided in
Paragraph 14 hereof. Shares subject to Options, which expire or terminate prior
to the issuance of the shares of Common Stock shall again be available for
future grants of Options under this Plan.

4. Eligibility. Options under this Plan may be granted to any Eligible Employee
as determined by the Committee. An individual may hold more than one Option
under this or other plans adopted by the Corporation.

5. Vesting of Options. Options granted under this Plan shall be fully vested
upon the date of grant.

6. Option Price.

(a) The price per share of each Option granted under this Plan (hereinafter
called the “Option Price”) shall be determined by the Committee as of the
effective date of grant of such Option, but in no event shall the Option Price
be less than 100% of the fair market value of Common Stock on the date of grant.
If an Optionee (as hereinafter defined) at the time that an Option is granted
owns stock possessing more than ten (10%) percent of the total combined voting
power of all classes of stock of the Corporation, then the Option Price per
share of each Option granted under this Plan shall be no less than 110% of the
fair market value of Common Stock on the date of grant and such Option shall not
be exercisable more than five (5) years from the date of grant. An Option shall
be considered as granted on the date that the Committee acts to grant such
Option or such later date as the Committee shall specify in an Option Agreement
(as hereinafter defined).

(b) The fair market value of a share of Common Stock shall be determined as
follows: (i) if on the date as of which such determination is being made, Common
Stock being valued is admitted to trading on a securities exchange or exchanges
for which actual sale prices are regularly reported, or actual sale prices are
otherwise regularly published, the fair market value of a share of Common Stock
shall be deemed to be equal to the closing sale price as reported on the date as
of which such determination is made; provided, however, that, if a closing sale
price is not reported for such date, then the fair market value shall be equal
to the closing sale price on the most recent trading days for which a closing
sale price is available, or (ii) if on the date as of which such determination
is made, no such closing sale prices are reported, but quotations for Common
Stock are regularly listed on the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”) or another comparable system, the fair
market value of a share of Common Stock shall be deemed to be equal to the
arithmetic mean of the bid and asked prices for such Common Stock quoted on such
system as reported for the date as of which such determination is made, but if
bid and asked prices are not available for such date, then the fair market value
shall be equal to the arithmetic mean of the bid and asked prices on the most
recent trading day for which such prices are available, or (iii) if no such
quotations are available, the fair market value of a share of Common Stock shall
be deemed to be the average of the bid and asked prices furnished by a
professional securities dealer making a market in such shares, as selected by
the Committee, for the most recent trading date practicable In the event that
none of the foregoing methods can be applied to establish the fair market value
of the

 

- 2 -



--------------------------------------------------------------------------------

Common Stock, the Board shall adopt a reasonable valuation method, which
valuation method shall be documented in writing and shall take into
consideration all available information material to the valuation of the Common
Stock, and shall apply such valuation method in a reasonable manner to fix the
fair market value of the Common Stock for the purposes of this Plan.

7. Payment of Option Price. Payment for shares subject to an Option may be made
in cash or in issued and outstanding shares of Common Stock.

8. Terms and Conditions of Grant of Options. Each Option granted pursuant to
this Plan shall be evidenced by a written Incentive Stock Option Agreement
(hereinafter referred to as “Option Agreement”) with each Eligible Employee
(hereinafter referred to as “Optionee”) to whom an Option is granted; such
agreement shall be substantially in the form attached hereto as “Exhibit A,”
unless the Committee shall adopt a different form and, in each case, may contain
such other, different, or additional terms and conditions as the Committee may
determine.

9. Option Period. Each Option Agreement shall set forth a period during which
such Option may be exercised (hereinafter referred to as the “Option Period”);
provided, however, that the Option Period shall not exceed ten (10) years after
the date of grant of such Option as specified in an Option Agreement.

10. Limitation on Grant of Incentive Stock Options. Notwithstanding any other
provision of this Plan, no person shall be granted an Option under this Plan
which would cause such person’s “annual vesting amount” to exceed $100,000.00.
With respect to any calendar year, a person’s “annual vesting amount” is the
aggregate fair market value of stock subject to incentive stock options with
respect to which such options are first exercisable during such calendar year.
For purposes of the foregoing, the aggregate fair market value of stock with
respect to which incentive stock options are first exercisable during any
calendar year shall be determined by taking into account all such options
granted to such person under all incentive stock option plans of the Corporation
or of any of its parent or subsidiary corporations.

11. Exercise of Incentive Stock Options. An Option shall be exercised by written
notice to the Committee signed by an Optionee or by such other person as may be
entitled to exercise such Option. The aggregate Option Price for the shares
being purchased must be paid in cash or in issued and outstanding shares of
Common Stock. The written notice shall state the number of shares with respect
to which an Option is being exercised and shall either be accompanied by the
payment of the aggregate Option Price for such shares or shall fix a date (not
more than ten (10) business days from the date of such notice) by which the
payment of the aggregate Option Price will be made. An Optionee shall not
exercise an Option to purchase less than one hundred (100) shares, unless the
Committee otherwise approves or unless the partial exercise is for the remaining
shares available under such Option. A certificate or certificates for the shares
of Common Stock purchased by the exercise of an Option shall be issued in the
regular course of business subsequent to the exercise of such Option and the
payment therefor. During the Option Period, no person entitled to exercise any
Option granted under this Plan shall have

 

- 3 -



--------------------------------------------------------------------------------

any of the rights or privileges of a shareholder with respect to any shares of
Common Stock issuable upon exercise of such Option, until certificates
representing such shares shall have been issued and delivered and the
individual’s name entered as a shareholder of record on the books of the
Corporation for such shares.

12. Effect of Termination of Employment, Retirement, Disability or Death.

(a) In the event of the termination of employment of an Optionee by reason of
being discharged for cause, any Option or Options granted to the Optionee under
this Plan, to the extent not previously exercised or expired, shall immediately
terminate. The phrase “discharged for cause” shall include termination at the
sole discretion of the Board because of such Optionee’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses), a
final cease and desist order, or material breach of any provision of any
employment agreement that such Optionee may have with the Corporation.

(b) In the event of the termination of employment of an Optionee either by
reason of (i) being discharged for any reason other than cause or (ii) voluntary
separation on the part of such Optionee for a reason other than retirement or
disability, such Optionee shall have the right to exercise any Option or Options
granted to the Optionee under this Plan, to the extent that they have vested and
have not previously been exercised by the Optionee or expired, for a period of
three (3) months after the date of such termination, but in no event may any
Option be exercised later than the end of the Option Period provided in such
Option Agreement in accordance with Paragraph 9 hereof.

(c) In the event of the termination of employment of an Optionee as a result of
such Optionee’s retirement, such Optionee shall have the right to exercise any
Option or Options held by the Optionee under this Plan, to the extent that they
have not previously been exercised by the Optionee or expired, for a period of
three (3) months after the date of retirement, but in no event may any Option be
exercised later than the end of the Option Period provided in such Option
Agreement in accordance with Paragraph 9 hereof. Notwithstanding any other
provision contained herein, or in any Option Agreement, upon retirement, any
Option then held by an Optionee shall be exercisable immediately in full. For
purposes of this Plan, the term “retirement” shall mean (i) termination of an
Optionee’s employment under conditions which would constitute retirement under
any tax qualified retirement plan maintained by the Corporation or any of its
subsidiaries or (ii) attaining age 65.

(d) In the event of the termination of employment of an Optionee by reason of
such Optionee’s disability, such Optionee shall have the right to exercise any
Option or Options held by the Optionee, to the extent that they previously have
not been exercised by the Optionee or expired, notwithstanding any limitations
placed on the exercise of such Options by this Plan or an Option Agreement,
including vesting requirements, immediately in full and at any time within
twelve (12) months after the last date on which such Optionee provided services
as

 

- 4 -



--------------------------------------------------------------------------------

an officer or an employee of the Corporation before being disabled, but in no
event may any Option be exercised later than the end of the Option Period
provided in such Option Agreement in accordance with Paragraph 9 hereof. For
purposes of this Plan, the term “disability” shall be defined in the same manner
as such term is defined in Section 22(e)(3) of the Internal Revenue Code of
1986, as amended.

(e) In the event that an Optionee should die while employed by the Corporation
or any of its subsidiaries, or within three (3) months after retirement, any
Option or Options granted to the Optionee under this Plan and not previously
exercised by the Optionee or expired shall vest and shall be exercisable,
according to their respective terms, by the personal representative of such
Optionee or by any person or persons who acquired such Options by bequest or
inheritance from such Optionee, notwithstanding any limitations placed on the
exercise of such Options by this Plan or an Option Agreement, immediately in
full and at any time within twelve (12) months after the date of death of such
Optionee, but in no event may any Option be exercised later than the end of the
Option Period provided in such Option Agreement in accordance with Paragraph 9
hereof. Any references herein to an Optionee shall be deemed to include any
person entitled to exercise an Option under the terms of this Plan after the
death of such Optionee under the terms of this Plan.

13. Effect of Plan on Employment Status. The fact that the Committee has granted
an Option to an Optionee under this Plan shall not confer on such Optionee any
right to employment with the Corporation or to a position as an officer or an
employee of the Corporation, nor shall it limit the right of the Corporation to
remove such Optionee from any position held by the Optionee or to terminate the
Optionee’s employment at any time.

14. Adjustment Upon Changes in Capitalization; Dissolution or Liquidation.

(a) In the event of a change in the number of shares of Common Stock outstanding
by reason of a stock dividend, stock split, recapitalization, reorganization,
merger, exchange of shares, or other similar capital adjustment, prior to the
termination of an Optionee’s rights under this Plan, equitable proportionate
adjustments shall be made by the Committee in (i) the number and kind of shares
which remain available under this Plan and (ii) the number, kind, and the Option
Price of shares subject to unexercised Options under this Plan. The adjustments
to be made shall be determined by the Committee and shall be consistent with
such change or changes in the Corporation’s total number of outstanding shares;
provided, however, that no adjustment shall change the aggregate Option Price
for the exercise of Options granted under this Plan.

(b) The grant of Options under this Plan shall not affect in any way the right
or power of the Corporation or its shareholders to make or authorize any
adjustment, recapitalization, reorganization, or other change in the
Corporation’s capital structure or its business, or any merger or consolidation
of the Corporation, or to issue bonds, debentures, preferred or other preference
stock ahead of or affecting Common Stock or the rights thereof, or the
dissolution or liquidation of the Corporation, or any sale or transfer of all or
any part of the Corporation’s assets or business.

 

- 5 -



--------------------------------------------------------------------------------

(c) Upon the effective date of the dissolution or liquidation of the
Corporation, or of a reorganization, merger, or consolidation of the Corporation
with one or more other corporations in which the Corporation is not the
surviving corporation, or the transfer of all or substantially all of the assets
or shares of the Corporation to another person or entity (any such transaction
being hereinafter referred to as a “Terminating Event”), this Plan and any
Options granted hereunder shall terminate unless provision is made in writing in
connection with such Terminating Event for the continuance of this Plan and for
the assumption of Options granted hereunder, or the substitution for such
Options of new options for the shares of the successor corporation, or a parent
or a subsidiary thereof, with such appropriate adjustments, as may be determined
or approved by the Committee or the successor to the Corporation, to the number
and kind of shares subject to such substituted options in which event this Plan
and Options granted hereunder, or the new options substituted therefor, shall
continue in the manner and under the terms so provided. Upon the occurrence of
any Terminating Event, all Options granted to an Optionee hereunder shall
immediately vest in full. Further, upon the occurrence of any Terminating Event
in which provision is not made for the continuance of this Plan and for the
assumption of Options granted hereunder, or the substitution for such Options of
new options for the shares of a successor corporation or a parent or a
subsidiary thereof, each Optionee to whom an Option has been granted under this
Plan (or such personal representative, the executor or administrator of such
person’s estate, or any person who acquired the right to exercise such Option
from such person by bequest or inheritance) shall be entitled, prior to the
effective date of any such Terminating Event, to exercise, in whole or in part,
the Optionee’s rights under any Option granted to the Optionee without any
regard to any restrictions on exercise that would otherwise apply. To the extent
that a person, pursuant to this Subparagraph 14 (c), has a right to exercise any
Option on account of a Terminating Event which such person otherwise would not
have had at that time, such right shall be contingent upon the consummating of
such Terminating Event.

15. Non-Transferability. Any Option granted under this Plan shall not be
assignable or transferable except, in the case of the death of an Optionee, by
will or by the laws of descent and distribution. In the event of the death of an
Optionee, the personal representative, the executor or the administrator of such
Optionee’s estate, or the person or persons who acquired by bequest or
inheritance the rights to exercise such Option, may exercise any Option or
portion thereof to the extent not previously exercised by an Optionee or
expired, in accordance with its terms, prior to the expiration of the exercise
period as specified in Subparagraph 12 (e) hereof.

16. Tax Withholding. The employer of a person granted an Option under this Plan
shall have the right to deduct or otherwise effect a withholding of any amount
required by federal or state laws to be withheld with respect to the grant,
exercise or the sale of stock acquired upon the exercise of an Option in order
for the employer to obtain a tax deduction otherwise available as a consequence
of such grant, exercise or sale, as the case may be.

 

- 6 -



--------------------------------------------------------------------------------

17. Listing and Registration of Option Shares. Any Option granted under the Plan
shall be subject to the requirement that if at any time the Committee shall
determine, in its discretion, that the listing, registration, or qualification
of the shares covered thereby upon any securities exchange or under any state or
federal law or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the granting of
such Option or the issuance or purchase of shares thereunder, such Option may
not be exercised in whole or in part unless and until such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

18. Exculpation and Indemnification. In connection with this Plan, no member of
the Committee shall be personally liable for any act or omission to act in such
person’s capacity as a member of the Committee, nor for any mistake in judgment
made in good faith, unless arising out of, or resulting from, such person’s own
bad faith, gross negligence, willful misconduct, or criminal acts. To the extent
permitted by applicable law and regulation, the Corporation shall indemnify and
hold harmless the members of the Committee, and each other officer or employee
of the Corporation or of any subsidiary thereof to whom any duty or power
relating to the administration or interpretation of this Plan may be assigned or
delegated, from and against any and all liabilities (including any amount paid
in settlement of a claim with the approval of the Board) and any costs or
expenses (including counsel fees) incurred by such persons arising out of, or as
a result of, any act or omission to act in connection with the performance of
such person’s duties, responsibilities, and obligations under this Plan, other
than such liabilities, costs, and expenses as may arise out of, or result from,
the bad faith, gross negligence, willful misconduct, or criminal acts of such
persons.

19. Amendment and Modification of the Plan. The Board may at any time and from
time to time amend or modify this Plan (including the form of Option Agreement)
in any respect; provided, however, that no amendment or modification shall be
made that increases the total number of shares covered by this Plan or effects
any change in the categories of persons who may receive Options under this Plan
or materially increases the benefits accruing to Optionees under this Plan
unless such change is approved by the holders of a majority of shares of Common
Stock present or represented at a shareholders’ meeting at which a quorum is
present. Any amendment or modification of this Plan shall not materially reduce
the benefits under any Option theretofore granted to an Optionee under this Plan
without the consent of such Optionee or the transferee thereof in the event of
the death of such Optionee. Notwithstanding the above, no amendment may be
effective, without the prior approval of the shareholders of the Corporation, if
approval of such amendment is required in order that transactions in the Common
Stock under the Plan be exempt from the operation of Section 16 (b) of the
Exchange Act.

20. Termination and Expiration of the Plan. This Plan may be abandoned,
suspended, or terminated at any time by the Board; provided, however, that
abandonment, suspension, or termination of this Plan shall not affect any
Options then outstanding under this Plan. No Option shall be granted pursuant to
this Plan after one (1) year from the effective date of this Plan as provided in
Paragraph 21 hereof.

 

- 7 -



--------------------------------------------------------------------------------

21. Effective Date; Shareholder Approval. This Plan shall not be effective until
approved by the holders of a majority of the outstanding shares of Common Stock;
which shareholder vote shall be taken at the next meeting of the shareholders of
the Corporation to occur following Board approval of the Plan.

22. Captions and Headings; Gender and Number. Captions and paragraph headings
used herein are for convenience only, do not modify or affect the meaning of any
provision herein, are not a part hereof, and shall not serve as a basis for
interpretation or in construction of this Plan. As used herein, the masculine
gender shall include the feminine and neuter, the singular number the plural,
and vice versa, whenever such meanings are appropriate.

23. Expenses of Administration of Plan. All costs and expenses incurred in the
operation and administration of this Plan shall be borne by the Corporation or
one or more of its subsidiaries.

24. Governing Law. Without regard to the principles of conflicts of laws, the
laws of the State of North Carolina shall govern and control the validity,
interpretation, performance, and enforcement of this Plan.

25. Inspection of Plan. A copy of this Plan, and any amendments thereto or
modification thereof, shall be maintained by the Secretary of the Corporation
and shall be shown to any proper person making inquiry about it.

26. Compliance with Section 16 of the Securities Exchange Act of 1934. It is the
intention of the Corporation that the Plan and Options hereunder satisfy and be
interpreted in a manner, that, in the case of Optionees, satisfies the
applicable requirements of Rule 16b-3 promulgated under Section 16(b) of the
Exchange Act, so that such persons will be entitled to the benefits of Rule
16b-3 or other exemptive rules under Section 16 of the Exchange Act and will not
be subject to avoidable liability thereunder. If any provision of the Plan or of
any Option Agreement would otherwise frustrate or conflict with the intent
expressed in this Paragraph 26, that provision to the extent possible shall be
interpreted and deemed amended so as to avoid such conflict. To the extent of
any remaining irreconcilable conflict with such intent, the provision shall be
deemed void as applicable to any person who is subject to Section 16 of the
Exchange Act.

 

- 8 -



--------------------------------------------------------------------------------

STATE OF NORTH CAROLINA

EXHIBIT A

COUNTY OF GUILFORD

INCENTIVE STOCK OPTION AGREEMENT

THIS INCENTIVE STOCK OPTION AGREEMENT (hereinafter referred to as this
“Agreement”) is made and entered into as of this ___ day of ______, 20__,
between CAROLINA BANK HOLDINGS, INC., a North Carolina corporation (hereinafter
referred to as the “Corporation”), and _________________________________, a
resident of ______________ County, North Carolina (hereinafter referred to as
the “Optionee”).

WHEREAS, the Board of Directors of the Corporation (hereinafter referred to as
the “Board”) has adopted the Carolina Bank Holdings, Inc. 2007 Incentive Stock
Option Plan (hereinafter referred to as the “Plan”) which Plan was approved by
the Corporation’s shareholders on April 17, 2007; and

WHEREAS, the Plan provides that a committee (hereinafter referred to as the
“Committee”) of the Board will make available to certain officers and employees
of the Corporation and its subsidiaries (any one of which, as may be
appropriate, is hereinafter referred to as the “Employer”) the right to purchase
shares of the Corporation’s common stock (hereinafter referred to as “Common
Stock”); and

WHEREAS, the Committee has determined that the Optionee should be granted an
option to purchase shares of Common Stock under the Plan;

NOW, THEREFORE, the Corporation and the Optionee agree as follows:

1. Date of Grant of Option. The date of grant of the option granted under this
Agreement is the ___ day of ___________, 20__.

2. Grant of Option. Pursuant to the Plan, the Corporation grants to the Optionee
the right (hereinafter referred to as the “Option”) to purchase from the
Corporation all or any part of an aggregate of ______________________________
(            ) shares of Common Stock (hereinafter referred to as the “Option
Shares”) which shall be authorized but unissued shares.

3. Option Price. The price to be paid for the Option Shares shall be
_______________________ Dollars ($______) per share (hereinafter referred to as
the “Option Price”) which is the fair market value of the Option Shares as
determined by the Committee as of the date of grant of this Option.

4. When and Extent to which Option may be Exercised. At such time as the Option
shall become exercisable in accordance with this Agreement, the Optionee, in his
discretion, may exercise all or any portion of the Option, subject to
paragraph 5 hereof. The

 

- 9 -



--------------------------------------------------------------------------------

Option shall terminate as provided in paragraph 6 hereof. Notwithstanding any
other provision of this Agreement, the Option shall not become exercisable for
the first time during the course of any calendar year to purchase Option Shares
having an aggregate fair market value on the date of grant of the Option in
excess of One Hundred Thousand and No/100 Dollars ($100,000.00) (the “Value
Limitation”). The Value Limitation shall be reduced, dollar for dollar, by the
value of any shares of Common Stock subject to “incentive stock options”
obtained by the Optionee by means other than this Agreement which also are
exercisable for the first time in such calendar year. For purposes of this
paragraph 4, the term “incentive stock options” means options qualifying for the
tax treatment afforded by Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

Options granted hereunder shall be fully vested upon the date of grant.

5. Method of Exercise. The Option shall be exercised by written notice to the
Committee signed by the Optionee or by such other person as may be entitled to
exercise. The aggregate Option Price for the shares being purchased must be paid
in cash or in issued and outstanding shares of Common Stock. The written notice
shall state the number of shares with respect to which the Option is being
exercised and shall either be accompanied by the payment of the aggregate Option
Price for such shares or shall fix a date (not more than ten (10) business days
from the date of such notice) by which the payment of the aggregate Option Price
will be made. The Optionee shall not exercise the Option to purchase less than
one hundred (100) shares, unless the Committee otherwise approves or unless the
partial exercise is for the remaining shares available under the Option. A
certificate or certificates for the shares of Common Stock purchased by the
exercise of the Option shall be issued in the regular course of business
subsequent to the exercise of the Option and the payment therefor. During the
Option Period, no person entitled to exercise the Option granted under this
Agreement shall have any of the rights or privileges of a shareholder with
respect to any shares of Common Stock issuable upon exercise of the Option,
until certificates representing such shares shall have been issued and delivered
and the individual’s name entered as a shareholder of record on the books of the
Corporation for such shares.

6. Termination of Option. The Option shall terminate as follows:

(a) Except as provided in subparagraphs (b), (c), (d) and (e) below, the Option
granted under this Agreement, to the extent that it has not been exercised or
expired, shall terminate on (i) the date that the Optionee is discharged for
cause, or (ii) the date which is ten (10) years from the date of grant of the
Option set forth in paragraph 1 hereof. The phrase “discharged for cause” shall
include termination at the sole discretion of the Board of Directors of the
Employer of the Optionee because of the Optionee’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease and desist order, or material breach of any provision of any
employment agreement that the Optionee may have with the Employer.

 

- 10 -



--------------------------------------------------------------------------------

(b) In the event the Optionee is involuntarily terminated for any reason other
than cause or voluntarily terminates employment for reasons other than
retirement or disability, and such termination is prior to the date which is ten
(10) years after the date of grant of the Option, the Optionee shall have the
right to exercise the Option, to the extent that it has vested and has not been
exercised by the Optionee or expired, at any time within three (3) months after
the date of such termination, but in no event may the Option be exercised later
than ten (10) years after the date of grant of the Options set forth in (b) of
paragraph 1 hereof.

(c) In the event the Optionee retires prior to the date which is ten (10) years
after the date of grant of the Option, the Optionee shall have the right to
exercise the Option, to the extent that it has not been exercised by the
Optionee or expired, notwithstanding any limitation placed on the exercise of
the Option by the Plan or by this Agreement, immediately in full and at any time
within three (3) months after the date of retirement, but in no event may the
Option be exercised later than ten (10) years after the date of grant of the
Option set forth in paragraph 1 hereof. Notwithstanding any other provision
contained herein or in the Plan, upon retirement, any Option then held by an
Optionee shall be exercisable immediately in full. For purposes of this
Agreement, the term “retirement” shall mean (i) termination of the Optionee’s
employment under conditions which would constitute retirement under any tax
qualified retirement plan maintained by the Employer or (ii) attaining age 65.

(d) In the event the Optionee becomes disabled prior to the date which is ten
(10) years after the date of grant of the Option, the Optionee shall have the
right to exercise the Option, to the extent that it has not been exercised by
the Optionee or expired, notwithstanding any limitation placed on the exercise
of the Option by the Plan or by this Agreement, including vesting requirements,
immediately in full and at any time within twelve (12) months after the last
date on which the Optionee provided services as an officer or an employee of the
Employer before being disabled, but in no event may the Option be exercised
later than ten (10) years after the date of grant of the Option set forth in
paragraph 1 hereof. For purposes of this Agreement, the term “disability” shall
be defined in the same manner as such term is defined in Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended.

(e) In the event the Optionee should die while employed by the Employer or
within three (3) months after retirement but prior to the date which is ten (10)
years after the date of grant of the Option, the Option, to the extent it has
not been exercised by the Optionee or expired, shall be exercisable, according
to its terms, by the personal representative, the executor or administrator of
the Optionee’s estate, or any person or persons who acquired the Option by
bequest or inheritance from the Optionee, notwithstanding any limitation placed
on the exercise of the Option by the Plan or by this Agreement, immediately in
full and at any time within twelve (12) months after the date of death of the
Optionee, but in no event may the Option be exercised later than ten (10) years
from the date of grant of the Option as set forth in paragraph 1 hereof.

7. Effect of Agreement on Employment Status of Optionee. The fact that the
Committee has granted the Option to the Optionee under this Agreement shall not
confer on the Optionee any right to employment with the Employer or to a
position as an officer or an employee of the Employer, nor shall it limit the
right of the Employer to remove the Optionee from any position held by the
Optionee or to terminate his or her employment at any time.

 

- 11 -



--------------------------------------------------------------------------------

8. Listing and Registration of Option Shares.

(a) The Corporation’s obligation to issue shares of Common Stock upon exercise
of the Option is expressly conditioned upon (i) the completion by the
Corporation of any registration or other qualification of such shares under any
state or federal law or regulations or rulings of any government regulatory body
or (ii) the making of such investment representations or other representations
and agreements by the Optionee or any person entitled to exercise the Option in
order to comply with the requirements of any exemption from any such
registration or other qualification of the Option Shares which the Committee
shall, in its sole discretion, deem necessary or advisable. Notwithstanding the
foregoing, the Corporation shall be under no obligation to register or qualify
the Option Shares under any state or federal law. The required representations
and agreements referenced above may include representations and agreements that
the Optionee, or any other person entitled to exercise the Option, (i) is
purchasing such shares on his or her own behalf as an investment and not with a
present intention of distribution or re-sale and (ii) agrees to have placed upon
any certificates representing the Option Shares a legend setting forth any
representations and agreements which have been given to the Committee or a
reference thereto and stating that such shares may not be transferred except in
accordance with all applicable state and federal securities laws and
regulations, and further representing that, prior to making any sale or other
disposition of the Option Shares, the Optionee, or any other person entitled to
exercise the Option, will give the Corporation notice of the intention to sell
or dispose of such shares not less than three (3) business days prior to such
sale or disposition.

9. Adjustment Upon Change in Capitalization; Dissolution or Liquidation.

(a) In the event of a change in the number of shares of Common Stock outstanding
by reason of a stock dividend, stock split, recapitalization, reorganization,
merger, exchange of shares, or other similar capital adjustment, prior to the
termination of the Optionee’s rights under this Agreement, equitable
proportionate adjustments shall be made by the Committee in the number, kind,
and the Option Price of shares subject to the unexercised portion of the Option
granted under this Agreement. The adjustments to be made shall be determined by
the Committee and shall be consistent with such change or changes in the
Corporation’s total number of outstanding shares; provided, however, that no
adjustment shall change the aggregate Option Price for the exercise of the
Option granted under this Agreement.

(b) The grant of the Option under this Agreement shall not affect in any way the
right or power of the Corporation or its shareholders to make or authorize any
adjustment, recapitalization, reorganization, or other change in the
Corporation’s capital structure or its business, or any merger or consolidation
of the Corporation, or to issue bonds, debentures, preferred or other preference
stock ahead of or affecting Common Stock or the rights thereof, or the
dissolution or liquidation of the Corporation, or any sale or transfer of all or
any part of the Corporation’s assets or business.

 

- 12 -



--------------------------------------------------------------------------------

(c) Upon the effective date of the dissolution or liquidation of the
Corporation, or of a reorganization, merger, or consolidation of the Corporation
with one or more other corporations in which the Corporation is not the
surviving corporation, or the transfer of all or substantially all of the assets
or shares of the Corporation to another person or entity, the Option granted
under this Agreement shall terminate, except as may be provided in the Plan.

10. Nontransferability. The Option granted under this Agreement shall not be
assignable or transferable except, in the event of the death of the Optionee, by
will or by the laws of descent and distribution. In the event of the death of
the Optionee, the personal representative, the executor or the administrator of
the Optionee’s estate, or the person or persons who acquired by bequest or
inheritance the right to exercise the Option may exercise the unexercised Option
or a portion thereof, in accordance with the terms hereof, prior to the date
which is ten (10) years after the date of grant of Option as set forth in
paragraph 1 hereof.

11. Notices. Any notice or other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
sufficiently given when delivered personally or when deposited in the United
States mail as Certified Mail, return receipt requested, properly addressed with
postage prepaid, if to the Corporation at its principal office at 528 College
Road, Greensboro, North Carolina 27410; and if to the Optionee to his or her
last address appearing on the books of the Employer. The Employer and the
Optionee may change their address or addresses by giving written notice of such
change as provided herein. Any notice or other communication hereunder shall be
deemed to have been given on the date actually delivered or as of the third
(3rd) business day following the date mailed, as the case may be.

12. Construction Controlled by Plan. This Agreement shall be construed so as to
be consistent with the Plan; and the provisions of the Plan shall be deemed to
be controlling in the event that any provision hereof should appear to be
inconsistent therewith. The Optionee hereby acknowledges receipt of a copy of
the Plan from the Corporation.

13. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be valid and enforceable under applicable
law, but if any provision of this Agreement is determined to be unenforceable,
invalid or illegal, the validity of any other provisions or part thereof, shall
not be affected thereby and this Agreement shall continue to be binding on the
parties hereto as if such unenforceable, invalid or illegal provision or part
thereof had not been included herein.

14. Modification of Agreement; Waiver. This Agreement may be modified, amended,
suspended, or terminated, and any terms, representations or conditions may be
waived, but only by written instrument signed by each of the parties hereto. No
waiver hereunder shall constitute a waiver with respect to any subsequent
occurrence or other transaction hereunder or of any other provision hereof.

 

- 13 -



--------------------------------------------------------------------------------

15. Captions and Headings; Gender and Number. Captions and paragraph headings
used herein are for convenience only, do not modify or affect the meaning of any
provision herein, are not a part hereof, and shall not serve as a basis for
interpretation or in construction of this Agreement. As used herein, the
masculine gender shall include the feminine and neuter, the singular number the
plural, and vice versa, whenever such meanings are appropriate.

16. Governing Law; Venue and Jurisdiction. Without regard to the principles of
conflicts of laws, the laws of the State of North Carolina shall govern and
control the validity, interpretation, performance, and enforcement of this
Agreement. The parties hereto agree that any suit or action relating to this
Agreement shall be instituted and prosecuted in the courts of the County of
Guilford, State of North Carolina, and each party hereby does waive any right or
defense relating to such jurisdiction and venue.

17. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Corporation, its successors and assigns, and shall be binding
upon and inure to the benefit of the Optionee, his or her heirs, legatees,
personal representatives, executors, and administrators.

18. Entire Agreement. This Agreement constitutes and embodies the entire
understanding and agreement of the parties hereto and, except as otherwise
provided hereunder, there are no other agreements or understandings, written or
oral, in effect between the parties hereto relating to the matters addressed
herein.

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which taken together shall constitute one and the same instrument.

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this instrument to be executed in
its corporate name by its President or one of its Vice Presidents and attested
by its Secretary or one of its Assistant Secretaries and its corporate seal to
be hereto affixed, all by authority of its Board of Directors first duly given,
and the Optionee has hereunto set his or her hand and adopted as his or her seal
the typewritten word “SEAL” appearing beside his or her name, all done this the
day and year first above written.

 

  CAROLINA BANK HOLDINGS, INC.   By:  

 

                                             ,                      President
ATTEST:    

 

                                             ,                     Secretary    
[CORPORATE SEAL]                                               
                               (SEAL)                                           
                  , Optionee

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE OF

INCENTIVE STOCK OPTION

To: The Stock Option Committee of the Board of Directors of Carolina Bank
Holdings, Inc.

The undersigned hereby elects to purchase                      whole shares of
Common Stock of Carolina Bank Holdings, Inc. (the “Corporation”) pursuant to the
Incentive Stock Option granted to the undersigned in that certain Incentive
Stock Option Agreement between the Corporation and the undersigned dated the
         day of                     ,             . The aggregate purchase price
for such Shares is $            , which amount is (i) being tendered herewith,
(ii) will be tendered on or before                                         ,
20     (cross out provision which does not apply) in cash or in issued and
outstanding shares of Common Stock. The effective date of this election shall be
                                        , 20    , or the date of receipt of this
Notice by the Corporation if later.

Executed this                      day of                                     ,
20    , at                                     .

 

Signature:  

 

Name of Optionee:  

 

Social Security Number:  

 

 

- 16 -